Citation Nr: 1720553	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for osteochondroma of the left distal femur.  


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's disorder has been evaluated under the rating criteria for impairment of left knee.  Specifically, the Veteran is in receipt of a 10 percent evaluation under Diagnostic Code 5261, which evaluates limited knee extension.  Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2016).

The Veteran was most recently afforded a VA examination for his left knee in January 2017.  On examination, flexion ended at 100 degrees and extension ended at zero degrees.  The range of motion contributed to functional loss in that the Veteran was unable to climb stairs or climb a ladder due to a lack of range of motion.  The examiner noted that the Veteran had pain on extension.  However, there was not determination whether and at what point during the range of motion testing the Veteran experienced any limitation of motion that was specifically attributable to pain.  That is, the examiner made no initial finding as to the degree of range of motion loss due to pain on use.  As noted by the Court in Mitchell, it is important for a medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the Veteran's disability and the extent to which pain is disabling.  The Board further notes that such an absence in the examination is significant because the examiner described the Veteran's functional loss as the inability to bend his knee or climb stairs or ladders due to a lack of range of motion.  Absent such a finding, which is required by Deluca, the Board must remand for an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected osteochondroma of the left distal femur.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must also address the following:  1) the extent of any additional limitation of left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups; and 2) the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, with these same measurements obtained in the opposite limb.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




